Elbert, J.
This is an action of unlawful detainer under section 3 of the act concerning forcible entry and detainer. Gen. St. 502. What purports to be a bill of exceptions is neither signed nor sealed by the judge, and cannot be considered.
It is objected, however, that the complaint does not state facts sufficient to constitute á cause of action, and this objection we think well taken. The decree under which, in connection with her certificate of purchase, the plaintiff claims to be entitled to the possession of the premises in dispute, is very imperfectly alleged. We are not told the time when, the place where, or the court in which (except inferentially), the decree was rendered. We are not advised who .were the parties, nor is it alleged that the defendants were either parties or privies to it. There is not a single allegation respecting the nature or provisions of the decree. Every fact concerning it is withheld. The only allegation is “that under and by virtue of being the owner of said certificate, and under the power and authority of the district court of said county, and the decree upon which said certificate of sale was issued, this plaintiff is entitled to the possession of said lode, with all appurtenances.” The certificate of sale would not entitle the plaintiff to possession prior to the expiration of the time for redemption and the delivery of the sheriff’s deed. The allegation *306that the plaintiff is entitled to recover hy virtue of “the decree upon which said certificate of sale was issued ” is simply a conclusion of law, which, as a rule, ought not to be pleaded. The complaint should have set forth the provisions of the decree sufficiently for the court to judge of the plaintiff’s rights under it. It was not the intention that section 69 of the code should dispense with, so plain a rule. As the pleadings stand, we are unable to say that the plaintiff was entitled to recover in this action, or in any action.
The judgment of the court below must be reversed.

Reversed.